IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-91-184-CR


MARK A. BARNES,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 


NO. 3-91-185-CR


MARK BARNES,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 


FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY,

NOS. 339,990 & 339,991, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING

 


PER CURIAM
	These are appeals from judgments of conviction for criminal trespass and assault. 
The punishment in each cause is incarceration for one year.
	Neither a statement of facts nor a brief on appellant's behalf has been tendered for
filing.  Following a hearing at which appellant did not appear, the trial court determined that there
is no indication of indigence, that appellant has not been deprived of a statement of facts due to
ineffective assistance of counsel, and that appellant has failed to make necessary arrangements for
filing a brief.  Tex. R. App. P. Ann. 53(m) and 74(l) (Pamph. 1992).  The evidence supports
these findings.  Under the circumstances, this Court may consider the appeal on the present record.
	We have examined the transcripts and find no fundamental error or other matter
that should be considered in the interest of justice.
	The judgments of conviction are affirmed.

[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Affirmed
Filed:   April 8, 1992
[Do Not Publish]